DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/25/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Terminal Disclaimer
	The Terminal Disclaimer filed 09/25/2021 has been disapproved because the person who signed the Terminal Disclaimer (Adrian Zhao) does not have Power of Attorney and does not fully comply with 37 CFR 3.73(b).  Please resubmit the Terminal Disclaimer; no fee is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
a)  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,645,567. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variant of the patented claims.  For example, claim 1 of the present application discloses “(a) when a first SIM card is inserted into a first SIM card interface: i. retrieving an international mobile subscriber identity (IMSI) of the first SIM card; ii. retrieving configuration information of the first SIM card; iii. configuring a first radio frequency (RF) module using the configuration information; iv. using the first RF module to connect to a base station; and wherein the wireless communication apparatus comprises a plurality of RF modules.”  Further, claims 8 and 9 
Nonetheless, the removal of the limitations of the present application made the claims of the present application a broader version of the patented claims.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), the claims of the present application are not patentably distinct from the patented claims.

b)  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,237,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variant of the patented claims.  For example, claim 1 of the present application discloses “(a) 
In re Karlson (CCPA) 136 USPQ 184 (1963)), the claims of the present application are not patentably distinct from the patented claims.

c)  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,237,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are an obvious variant of the patented claims.  For example, claim 1 of the present application discloses “(a) when a first SIM card is inserted into a first SIM card interface: i. retrieving an international mobile subscriber identity (IMSI) of the first SIM card; ii. retrieving configuration information of the first SIM card; iii. configuring a first radio frequency (RF) module using the configuration information; iv. using the first RF module to connect to a base station; and wherein the wireless communication apparatus comprises a plurality of RF modules.”  Similarly, claim 1 of the patented claims disclose “(a) retrieving international mobile subscriber identity (IMSI) from at least one subscriber identity module (SIM) card; (b) selecting a first SIM card from the at least one SIM card; wherein the selecting is performed at a SIM card interface selector based on event triggers; wherein the event triggers are selected from a group consisting of a geographic location trigger, a data usage trigger, a received signal quality trigger, a time trigger, a duration of usage trigger, a billing cycle trigger; (c) identifying a configuration information according to the IMSI of the first SIM card; (d) sending the configuration information to the at least one RF module; if the at least one RF module does not have information for being configured according to the 
Nonetheless, the removal of the limitations of the present application made the claims of the present application a broader version of the patented claims.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), the claims of the present application are not patentably distinct from the patented claims.

Allowable Subject Matter
Claims 1-20 would be allowed if a Terminal Disclaimer filed is approved.  
Liao (US 2015/0334761 A1) discloses (a) when a first SIM card (figure 1, SIM1) is inserted into a first SIM card interface:  i. retrieving an international mobile subscriber identity (IMSI) of the first SIM card; (paragraph 23; SIM1 stores IMSI) ii. retrieving configuration information of the first SIM card; (paragraph 23; wherein the first information includes IMSI, security authentication and ciphering information and temporary information related to the local network) iii. configuring a first radio frequency (RF) module using the configuration information; (paragraph 22; first wireless communication unit may include one or more groups of RF modules) iv. using the first RF module to connect to a base station; and (paragraph 20; The 
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665